DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 and 8/13/20190 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (DE) 102017202425.9 filed on 2nd February, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent Claim 12 recites “only a single metallic coating” in Line(s) 3.  It is unclear whether the diaphragm is required to have “a single layer of coating which is the “single metallic coating” as the only coating applied to the sides”, or that “the diaphragm is required to have a single layer of metallic coating applied on the sides”.  The Examiner interprets the application of the coating  as “the diaphragm required to have a single layer of the metallic coating applied on the sides” and has examined the claims as such. 

Independent Claim 20 is essentially the same as Claim 12, and recites  “only a single metallic coating” in Line(s) 3.  Therefore Claim 20 is rejected for the same reasons as applied to Claim 12 above.

Independent Claim 22 is essentialy the same as Claim 12, and recites  “only a single metallic coating” in Line(s) 4.  Therefore Claim 22 is rejected for the same reasons as applied to Claim 12 above.

Subsequent Dependent Claim(s) 13-19, 21, 23-24 fail to remedy the deficiencies set forth in the rejection of Claim(s) 12, 20, and 22 under 35 USC § 112 above.

Dependent Claim 16 recites “a lacquer coating applied to the outer side of the diaphragm cup” in Line(s) 2.   In contract to the indefiniteness in Claim 12,  it may seem unclear how another coating is applied to the diaphragm cup if it could be required to a single coating applied to it, 

Dependent Claim 13 recites the limitation “the coating” in Line(s) 1.  There is insufficient antecedent basis for this limitation in the claim. Independent Claim 12 recites “a single metallic coating” in Line(s) 3; therefore Claim 13 should recite “the single metallic coating” instead of “the coating”.

Dependent Claim 14 recites the limitation “the coating” in Line(s) 1.  There is insufficient antecedent basis for this limitation in the claim. Independent Claim 12 recites “a single metallic coating” in Line(s) 3; therefore Claim 14 should recite “the single metallic coating” instead of “the coating”.

Dependent Claim 15 recites the limitation “the coating” in Line(s) 1.  There is insufficient antecedent basis for this limitation in the claim. Independent Claim 12 recites “a single metallic coating” in Line(s) 3; therefore Claim 15 should recite “the single metallic coating” instead of “the coating”.

Dependent Claim 16 recites the limitation “the metallic coating” in Line(s) 2-3.  There is insufficient antecedent basis for this limitation in the claim. Independent Claim 12 recites “a single metallic coating” in Line(s) 3; therefore Claim 16 should recite “the single metallic coating” instead of “the metallic coating”.

Dependent Claim 17 recites the limitation “the metallic coating” in Line(s) 3.  There is insufficient antecedent basis for this limitation in the claim. Independent Claim 12 recites “a single metallic coating” in Line(s) 3; therefore Claim 17 should recite “the single metallic coating” instead of “the metallic coating”.

Dependent Claim 18 recites the limitation “the metallic coating” in Line(s) 1.  There is insufficient antecedent basis for this limitation in the claim. Independent Claim 12 recites “a single metallic coating” in Line(s) 3; therefore Claim 18 should recite “the single metallic coating” instead of “the metallic coating”.

Dependent Claim 19 recites the limitation “the metallic coating” in Line(s) 1.  There is insufficient antecedent basis for this limitation in the claim. Independent Claim 12 recites “a single metallic coating” in Line(s) 3; therefore Claim 19 should recite “the single metallic coating” instead of “the metallic coating”.

Dependent Claim 20 recites the limitation “the metallic coating” in Line(s) 5.  There is insufficient antecedent basis for this limitation in the claim.  Independent Claim 20 recites “a single metallic coating” in Line(s) 3; therefore Claim 20 should recite “the single metallic coating” instead of “the metallic coating”.

Dependent Claim 21 recites the limitation “the metallic coating” in Line(s) 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Independent Claim 20 recites “a single metallic coating” in Line(s) 3; therefore Claim 21 should recite “the single metallic coating” instead of “the metallic coating”.

Dependent Claim 22 recites the limitation “the metallic coating” in Line(s) 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Independent Claim 22 recites “a single metallic coating” in Line(s) 4; therefore Claim 22 should recite “the single metallic coating” instead of “the metallic coating”.

Dependent Claim 24 recites the limitation “the metallic coating” in Line(s) 1.  There is insufficient antecedent basis for this limitation in the claim.  Independent Claim 22 recites “a single metallic coating” in Line(s) 4; therefore Claim 24 should recite “the single metallic coating” instead of “the metallic coating”.

If Applicant requires further clarification on this subject matter addressed above and believes, for any reason, that personal communication will expedite prosecution of this application, Applicant is invited to telephone the undersigned at the number provided in the Conclusion below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood by the Examiner, in view on the rejections of Claim(s) 12-24 under 35 USC § 112(b) above, Claim(s) 12-13 and 15-17 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Achim (WO 2015/028180 A1).
Referring to Claim 1-11, (Canceled) 	

Referring to Claim 12, Achim teaches A diaphragm cup for an ultrasonic transducer (ultrasonic transducer (1) of FIG. 1) (FIG. 1-2), comprising:
a wall (3a) for carrying a diaphragm (cap 3 in FIGS. 1 and 2) that is excitable to oscillations (from the piezoelectric element 7 is arranged inside the housing 1a, which, depending on whether it is in a transmitting or receiving mode emits ultrasonic signals into the measuring medium) ([0047]-[0048]);
only a single metallic coating (metallic layer z) at least in an area of the diaphragm (cap 3) on an outer side (coating 4a) and an inner side (outer coating 4b) ([0079]; at least the end face 8 of the plastic cap is designed as a metallic layer in the form of a coating 4a).

Referring to Claim 13, Achim teaches the diaphragm cup as recited in claim 12, wherein the coating includes (metallic layer) one of nickel and a nickel alloy ([0017]; it is advantageous if the metallic layer comprises a metal species selected from the following metals: copper, nickel, gold and chromium).

Referring to Claim 15, Achim teaches the diaphragm cup as recited in claim 12, wherein the coating (metallic layer)  has a thickness between 0.25 μm and 0.60 μm ([0023]; it is advantageous if the layer thickness of the metallic coating is 0.5-500 μm).

Referring to Claim 16, Achim teaches the diaphragm cup as recited in claim 12, further comprising:
a lacquer coating applied to the outer side of the diaphragm cup directly on top of the metallic coating without any intermediate layer ([0027]; a conductive lacquer is preferably provided between the plastic of the housing wall and a first layer of a metallic layer designed as a metallic coating).

Referring to Claim 17, Achim teaches the diaphragm cup as recited in claim 12, further comprising:
an adhesive layer (adhesive, in particular an epoxy resin or a silicone) applied at least area by area to the inner side of the diaphragm cup directly on top of the metallic coating ([0033]).

Claim 20 is essentially the same as Claim 12 and refers to the a method for manufacturing the diaphragm cup for the ultrasonic transducer of Claim 1; and further comprising, applying the [0089]-[0093]).  Therefore Claim 20 is rejected for the same reasons as applied to Claim 12 above.

Referring to Claim 21, Achim teaches producing the metallic coating in a flow-through electroplating process ([0029]-[0030] Surface adhesion for the electroplating system […]; [0094] the metal layer can be applied by electrochemical deposition. Electroplating or chrome plating is particularly preferred).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

As best understood by the Examiner, in view on the rejections of Claim(s) 12-24 under 35 USC § 112(b) above, Claim(s) 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Achim as applied to Claim(s) 12 and 17 above; and further in view of Herklotz (EP 0701281 A2).
Referring to Claim 14, Achim teaches the diaphragm cup as recited in claim 12, wherein the coating (metallic layer) includes one of nickel and a nickel alloy ([0017]; it is advantageous if the metallic layer comprises a metal species selected from the following metals: copper, nickel, gold and chromium) except for the coating including a nickel alloy that includes phosphorus. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have diaphragm cup of ultrasonic transducer with metallic layer coating of Nickel Phosphorus Alloy or Phosphor nickel to act as a shield to prevent wear or corrosion, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Herklotz teaches a nickel alloy that includes phosphorus ([0014]; The material for the layer located directly on the substrate is preferably nickel or a nickel-boron, nickel-phosphorus […]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Achim with the invention of Herklotz for the purpose of providing a shield to prevent wear or corrosion and further for preventing or reducing diffusion of the measuring medium into the plastic material of the diaphragm.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 18, Achim doesn’t explicitly teach the metallic coating is surface treated on a side facing the adhesive layer.
Herklotz teaches the metallic coating is surface treated on a side facing the adhesive layer (“a bondable metallic coating” in [0010]; “the material for the layer located directly on the substrate is preferably nickel or a nickel-boron, nickel-phosphorus, nickel-iron-phosphorus, nickel-phosphorus-tungsten, nickel-cobalt-phosphorus or nickel-tungsten alloy chosen” in [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Achim with the invention of Herklotz for the purpose of providing a shield to prevent wear or corrosion.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

As best understood by the Examiner, in view on the rejections of Claim(s) 12-24 under 35 USC § 112(b) above, Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Achim as applied to Claim(s) 17 above; and further in view of Choi (US 2004/0005772 A1).
Referring to Claim 19, Achim doesnt explicitly teach the metallic coating is plasma treated on a side facing the adhesive layer.
Choi teaches the metallic coating is plasma treated on a side facing the adhesive layer ([0015]-[0016]; process of plasma treatment and pressing treatment on a copper foil coated with a nickel stop layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Achim with the invention of Choi for the purpose of improving adhesion strength thereby providing a shield that would prevent wear or corrosion.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

As best understood by the Examiner, in view on the rejections of Claim(s) 12-24 under 35 USC § 112(b) above, Claim(s) 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Achim in view of Brun (US 2005/0061084 A1).
Referring to Claim 22, Achim teaches an ultrasonic transducer (ultrasonic transducer (1) of FIG. 1) (FIG. 1-2), comprising:
a diaphragm cup (cap 3 in FIGS. 1 and 2) that includes:
a wall (3a) for carrying a diaphragm that is excitable to oscillations (from the piezoelectric element 7 is arranged inside the housing 1a, which, depending on whether it is in a transmitting or receiving mode Emits ultrasonic signals into the measuring medium) ([0047]-[0048]), and only metallic layer) at least in an area of the diaphragm (cap 3) on an outer side (coating 4a) and an inner side (outer coating 4b) ([0079]; at least the end face 8 of the plastic cap is designed as a metallic layer in the form of a coating 4a);
a piezoelectric element (piezoelectric element 7) connected to the diaphragm (Achim’ [0078]). Achim doesn’t explicitly teach electrically connected to the metallic coating via an adhesive layer.
Brun teaches  electrically connected to the metallic coating via an adhesive layer ([0028]; the piezoelectric disc 11 and the plate 4 an acoustic coupling layer 13 is placed. This layer can be a Soldering layer, glue or grease.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Achim with the invention of Brun for the purpose of improving the sound transmission from the piezoelectric element through the diaphragm in to the medium.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 24, Achim, as modified, doesn’t explicitly teach the metallic coating is an electrical ground.
Brun teaches the metallic coating is an electrical ground ([0028]; The electrical Signal to and from the piezoelectric disc is conducted via a connection 10 on the arm 14, while the ground cable is soldered to a terminal 7. The terminal 7 is an integrated part of the house and is an easy, inexpensive and reliable way to obtain ground contact).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

As best understood by the Examiner, in view on the rejections of Claim(s) 12-24 under 35 USC § 112(b) above, Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Achim in view of Brun as applied to Claim(s) 22 and 17 above; and further in view of Kawashima (US 2006/0241474 A1).
Referring to Claim 23, Achim, as modified, doesn’t explicitly teach the adhesive layer is an electrically conductive adhesive layer.
Kawashima teaches the adhesive layer is an electrically conductive adhesive layer ([0049], conductive adhesive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Achim with the invention of Kawashima for the purpose of providing an adhesive layer that would allow electric current to flow between the substrates; thereby providing electrical currents to the piezoelectric element from electrical pins through the diaphragm within the ultrasonic transsucer.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalbhenn (US 2008/0130416 A1) teaches diaphragm cup for an ultrasonic transducer.
PATZ (DE 102007049212 B4) teaches ultrasound transducer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 

/AMIE M NDURE/Examiner, Art Unit 3645